DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I- claims 1-9, 16, 17 in the reply filed on 6/22/2022 is acknowledged.  
Applicant asserts that the restriction is improper because no references are cited to show that the claims lack the same or corresponding special technical feature.  This is not found persuasive since the restriction is based on the groups lacking the same or corresponding technical feature.  A reference is not needed to show that the claims lack the same or corresponding technical feature. 
Applicant asserts that all the claims include the step of “blowing flakes and/or nodules of wool(s) and/or fibers into said space(s) to be insulated without adding binder or water”.  The Examiner respectfully disagrees.  Only claims 1-9, 16, 17 has this limitation.  
Applicant asserts that a burden must be shown to sustain the restriction. The Examiner respectfully disagrees. Burden does not need to be shown under the unity of invention standard.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-9, 16, 17 are now examined.  Claims 10-15, 18, 19 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lamberson (US 20130019393 A1).
Regarding claim 1, Lamberson discloses a process for insulating an appliance, said appliance having one or more internal spaces, to be insulated, comprising:  
blowing flakes and/or nodules of wool(s) and/or fibers into said space(s) to be insulated without adding binder or water (para. 21).  
Regarding claim 4, Lamberson discloses wherein the flow of blown material comprises, besides the flakes and/or nodules of wool(s) and/or fibers:  less than 2% by weight of moisture and, less than 8% of binder already polymerized or crosslinked or cured or hardened or that has already reacted (the blown material comprises only glass wool) (para. 21).
Regarding claim 6, Lamberson discloses wherein the flakes and/or nodules comprise a content of organic compounds of less than 8% by weight, wherein the flakes and/or nodules have less than 8% by weight of binder, and wherein the content of anti-dusting agents in the blown material is less than 1% by weight (the blown material comprises only glass wool) (para. 21).
Regarding claim 17, Lamberson discloses wherein the flakes and/or nodules of wool(s) and/or fibers include mineral wool(s) and/or fibers (glass wool) (para. 21).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamberson (US 20130019393 A1).
Regarding claim 2, Lamberson fails to disclose wherein the flakes and/or nodules have a size of less than 50 mm.  However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 
In this case, the size of the flakes and/or nodules affects the packing density.  The smaller the size, the higher the packing density.  The packing density affects the insulation rating.  The size also affects how well the flakes/nodules can enter small spaces.  Smaller flakes/nodules can enter smaller spaces.  Insulating the small spaces is important for retaining the heat.    
Regarding claim 7, Lamberson fails to disclose wherein the blowing gas pressure is between 12 000 Pa and 45 000 Pa and/or in that the blowing flow rate is of the order of 40 to 90 g/s.  However, the claimed pressure or blowing rate is a matter of optimization.  More flakes or nodules are delivered at a higher pressure/blowing rate.  Therefore, the pressure/blowing rate affects the delivery rate of the flakes/nodules.  
Regarding claim 8, Lamberson discloses wherein the blowing gas stream is oriented substantially parallel to the mid-plane of the space to be insulated (Fig. 2 and para. 21) EXCEPT with an angle of incidence of the blowing stream with said plane of between +5 degrees and -5 degrees.  However, the angle of incidence if a matter of optimizing the fill rate.  A parallel blowing direction provides for a faster fill rate compared to a perpendicular blowing stream direction.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamberson (US 20130019393 A1) in view of Buisson (FR 2996904 A1).
Regarding claim 3, Lamberson discloses wherein the flakes and/or nodules are made of glass or carbon or ceramic wool(s) or fibers (para. 22) EXCEPT with a micronaire of less than 25 I/min, and/or are made of rock wool(s) or fibers, with a fasonaire of greater than 150 mmwc.
However, Buisson teaches flakes/nodules of glass wool with a micronaire of less than 25 I/min (English translation, top of pg. 2).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Lamberson wherein the flakes and/or nodules has a micronaire of less than 25 I/min to improve the thermal resistance of the insulation.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamberson (US 20130019393 A1) in view of Han (KR 101288815 B1).
Regarding claim 6, Lamberson fails to disclose wherein the blown material also comprises aerogels.  However, Han teaches a list of suitable insulating materials including glass wool and aerogels (last paragraph of pg. 9).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Lamberson wherein the blown material also comprises aerogels since it is a suitable insulating material that can be used alone or with glass wool.  Moreover, a person skilled in the art may want to have a mixture of insulating materials based on the desired insulating value, price, and availability.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamberson (US 20130019393 A1) in view of Hagen (US 20050188649 A1).
Regarding claim 9, Lamberson fails wherein the blowing is carried out simultaneously in several spaces to be insulated.  However, Hagen teaches a blown-in insulation process wherein the blowing is carried out simultaneously in several spaces to be insulated (para. 79).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Lamberson wherein the blowing is carried out simultaneously in several spaces to be insulated.  The motivation to combine is to speed up the blown-in insulation process.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamberson (US 20130019393 A1) in view of Fleischmann (FR 2620521 A1).
Regarding claim 16, Lamberson fails to disclose wherein the appliance is a domestic oven.  However, the claimed limitation is intended use and is not given patentable weight.  Nevertheless, see Fleischmann teaching a domestic oven that could benefit from the blown-in insulation process taught by Lamberson.  









					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762